Citation Nr: 1608494	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left foot condition, to include arthritis.

2.  Entitlement to service connection for a right foot condition, to include arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's arthritis of the left foot was not present during service or for many years thereafter and is not otherwise etiologically related to service.

2.  The Veteran's arthritis of the right foot was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot condition, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for right foot condition, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  August 2009 and December 2009 letters, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.

VA's duty to assist in the development of a claim includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, available VA treatment records, available private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  

The Veteran has stated that shortly after separation (within a few months) he went to a VA hospital in New York City for pain in his feet and was told that the pain could be related to arthritis.  VA has attempted to obtain records from the New York VAMC but was informed in February 2011 that after a complete search, no records were found relating to the Veteran from the New York, New York VAMC for the period from April to June of 1967.  Furthermore, correspondence received from the Veteran indicates that he contacted the facility himself and was likewise informed that no such records exist.  The Board thus finds that further remand to obtain these records is unnecessary as they do not appear to exist.  

The Veteran has also stated that either his knees or feet or "legs" were diagnosed with arthritis in 1977 at St. Michael's hospital when he underwent a circumcision.  Although the Veteran's statements regarding his diagnosis have been inconsistent, VA attempted to obtain these records as well.  In October 2010 however, the hospital responded to VA's requests that no such records exist.  Although the Veteran was not informed that VA was unable to obtain the records, the Veteran was informed in August 2010 that VA had requested records from St. Michaels but that it was the Veteran's responsibility to ensure that VA received such private material.  

In September 2015 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his bilateral foot condition and provided the Veteran with a new VA foot examination in October 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The examination involved a review of the Veteran's claims file, an in-person interview, a physical assessment, and an opinion concerning the Veteran's condition.  The Board finds this examination to be adequate to decide the instant claims because the examiner based the submitted opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.


II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, the condition at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  When the disease identity is established during service as a condition identified under 38 C.F.R. § 3.309(a), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis, manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease (not specifically identified in 38 C.F.R. 3.309(e) but diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

III.  Analysis

In April 2009, the Veteran filed an informal claim for a bilateral foot condition, to include arthritis.  The Veteran has been diagnosed with arthritis in both feet during the appeal period and maintains that the condition is resultant from service.  The Veteran maintains that he began experiencing bilateral foot pain within a month or two of separation and that he saw a VA doctor shortly after separation who told him that the pain in his feet may have been early arthritis.  

On his report of medical history at separation the Veteran noted foot trouble.  Callous formation on the right foot was the only foot condition identified during the Veteran's separation examination.  The Veteran was noted to deny all other significant medical or surgical history since his entrance examination.  The remainder of the Veteran's STRs does not contain any complaints, diagnosis or treatment for any problem with either foot. 

The Veteran has stated that shortly after separation he went to a VA hospital in New York City for pain in his feet and was told that the pain could possibly be related to arthritis.  VA has attempted to obtain records from the New York VAMC but was informed in February 2011 that after a complete search, no records were found for the period in question.  

The Veteran has also stated that either his knees or feet or "legs" were diagnosed with arthritis in 1977 at St. Michael's hospital when he underwent a circumcision.  VA requests were returned indicating that no such records exist. 

In fact, the evidence of record does not contain medical evidence showing complaints, diagnosis or treatment for any foot condition between separation and July 1999, when the Veteran complained of pain in his feet.  Records from the Veteran's private podiatrist at the time are mostly illegible however and no definite diagnosis could be discerned.  Subsequent records from this provider appear to show nail debridement during the appeal period. 

In September 2006 the Veteran was diagnosed with pes planus and onychomycosis (toenail fungus) and was issued orthotics. 

In October 2006 the Veteran complained of left foot pain, and he was diagnosed with a heel spur.  

At a December 2008 podiatry evaluation the Veteran complained of pain in the left ankle area for many years.  The podiatrist assessed the Veteran with moderate to severe hallux valgus with associated moderate to severe degenerative osteoarthritic changes first metatarsophalangeal joint with associated joint space narrowing, sclerosis and tiny osteophytes.  The podiatrist also noted mild degenerative osteoarthritic changes first interphalangeal joint and the proximal and distal interphalangeal joints of the second through fourth toes and mild degenerative changes are noted in the tarsal bones on the lateral view.  The podiatrist also found hammertoe deformities of the second through fifth toes and evidence of pes planus.  

The Veteran underwent a VA foot examination in October 2015 where he reported that following separation he was diagnosed with arthritis in his feet by the VA in New York.  He reportedly then went to work in a bank for 20 years in which his feet bothered him, but not too much and then worked for the Small Business Administration and then in a warehouse for 14 years.  He reported going on disability in 2003 because of his feet and legs (arthritis and diabetes).  He reported foot pain after long periods of walking or standing and that he uses a cane for support.  He was diagnosed with degenerative arthritis in both feet.  No other conditions were identified upon examination.  The examiner opined that the Veteran's arthritis was less likely than not related to his service.  The examiner noted that the Veteran's arthritis was of a degenerative "wear and tear" nature and is a common problem for many people after they reach middle age where over the years, the smooth, gliding surface covering the ends of bones (cartilage) becomes worn and frayed.  

The evidence of record does not show that the Veteran has been diagnosed with any other foot condition other than arthritis during the appeal period.  The preponderance of the evidence is against a finding that the condition is related to service.  First, the evidence of record does not contain an in-service event or injury that would cause arthritis or the manifestation of a chronic arthritic condition during service.  While there is some notation of foot trouble at separation, the only diagnosed or assessed condition during service is callouses.  

Second, the evidence does not reflect that the Veteran's condition manifested to a compensable level within a year of separation.  The Veteran's encounter at the New York City VAMC following service was initially reported as an assessment that his foot pain could possibly be related to early arthritis.  The Veteran later stated that he was definitely diagnosed with arthritis in his feet in 1977.  In either case, there is no evidence in the record other than the Veteran's recollection to support either version of events.  The Board does not afford the Veteran's statements significant probative value as they are contradictory and many years removed from contemporaneous events.

Furthermore, the Veteran's statements do not indicate a continuity of symptomatology since service.  The Veteran's reports of being diagnosed with arthritis in 1977 following a circumcision have vacillated between being an assessment of arthritis of the feet or the legs or the knees.  The Board does not afford the Veteran's statements significant probative value for the same reason, that they are inconsistent, many years removed from the event in question, and are not supported by other evidence of record.  Moreover, the Veteran's statements concerning the nature of the condition indicate that he did not consider it to be a problem until 1999, when he sought treatment on an ongoing basis for his feet.  

Finally, private and VA treatment records do not suggest any chronic arthritic condition manifesting prior to 1999 and they also do not suggest a possible nexus between the Veteran's current condition and any event, injury or illness during service.  The only medical opinion of record states that the Veteran's bilateral foot arthritis is not related to service and is of a type associated with progressive degeneration over time in middle age.  Neither the examiner nor the Veteran has related the condition to any specific traumatic injury or occurrence during service.  

While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of arthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his arthritis to service, he is not considered medically qualified to address such a complex question.

Accordingly, service connection for arthritis of the left and right foot is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left foot condition, to include arthritis, is denied.

Service connection for a right foot condition, to include arthritis, is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


